McCLELLAN, J.
The statute creating county boards of equalization of tax assessments and prescribing their powers and duties in respect of raising or reducing valuations, assessing property which has escaped the tax assessor, correcting errors in assessments, &c., &c., provides as to the determination of such boards in any case : “The decision must be entered on the docket and signed by the chairman of the board;” and further: “From the judgment and decision of the board, any member of *98the board, or any defendant may appeal in ten days to the next term of the circuit or city court when the same shall be tried anew.” — Acts 1894-95, pp. 1192, 1206, § 38. The main question in the present case is whether on the trial in the appellate court any operation or effect shall be accorded to the judgment appealed from, or, more concretely, whether a presumption of correctness attends the judgment of the board into court so as to impose upon a tax payer appellant the burden of affirmatively showing the incorrectness of the assessment as made by the board. We are clearly of the opinion that no such presumption attends the assessment made by the board, and that no effect whatever is to be accorded to its judgment in the court appealed to. The provision is that on appeal “the same shall be tried anew.” What is it that shall be tried anew? Obviously the issue which has been tried by the board, and from its judgment upon which the appeal is taken. That issue, in cases like this, is whether the assessment made by the tax assessor shall be increased. How that issue could be tried anew in the court so long as the board’s judgment should stand as prima facie correct is inconceivable. If the board’s action is thus to be taken by the court as correct, the trial could not be of the issue by the board, but of the incorrectness of the board’s determination. The point it seems to us hardly admits of argument. None was attempted at the bar except by way of reference to two or three adjudged cases in other courts, which we have carefully examined, and have found to be inapplicable. The requirement that the trial in the circuit or city court shall be anew means and can mean nothing else than that the court shall approach the case just as the board did, on the evidence pro and con as to whether the valuation assessed by the tax assessor should be increased, and should determine that issue, treating the assessment of that officer — and not that of the board — as prima facie, correct, wholly regardless of the board’s action. The circuit court, therefore, erred in ruling that the burden of proof was on the defendant to show that the assessment as made against him by the board was not correct; and for this the judgment must be reversed.
The issue made up in the circuit court was an improper one. The State should not have affirmed that the assessment as made by the board was a fair, just and legal *99assessment, but that the assessment returned by the tax assessor was incorrect in certain specified particulars. With the issues properly presented on another trial, the first charge requested by the defendant will not be pertinent in so far as it requires a verdict for the defendant unless the State shows the correctness of an increase in a particular sum.
The second charge involves this proposition : If a taxpayer has property of which he has made no use for eighteen months, it has no taxable value. The propriety of its refusal is obvious.
Reversed and remanded.. .